Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed on 11/02/2020. Claims 1 and 3-8 are pending in the application and have been examined. Claims 1, 3 and 6-8 have been amended. Claim 2 has been canceled.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103:
Applicant’s arguments filed 11/02/2020 have been fully considered.
Applicant Argument:
“…Hossack's system does not display, at a same time in a second area of a display, server chat data corresponding to the match that is generated by the server and user chat data, while also displaying match situation data in a first area of the display…” (page 10)
Examiner Response to Argument:
The examiner respectfully disagrees, Hossack teaches that:
(1) - Col 2 lines 29-33: The application at server may be configured to send push notifications to the user, from the application server, about the scoring in the sporting event as it occurs and/or to 
(2) – Col 3 lines 2-15: the application server may be monitoring the progress of the match and automatically sending a push notification message of the score changes to the user via user configured alerts; and the application may be set to send push notifications, upon scoring in the match, containing a message with scoring information (e.g., from the application's server or message from another user of the application)
(3) – Col 3 lines 54-61 and Fig. 1: client device 110A displays the real-time the match situation data as score of the soccer match between Germany and Argentina at a first area 121; and displays (at the same time) received messages thread at a second area 126, wherein the messages thread 126 is linked to the soccer match between Germany and Argentina.
So, from (1), (2) and (3), Hossack teaches that: the client device 110A display, at a same time in a second area of a display, server chat data corresponding to the match that is generated by the server and user chat data, while also displaying match situation data in a first area of the display as recited in amended independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1 and 6-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Portale et al. Publication No. US 2014/0129963 A1, hereinafter “Portale”) in view of Hossack Patent No. US 8,612,534 B1, hereinafter “Hossack”).


Regarding claim 1,

Portale teaches a chat terminal device (Fig. 18 - Device 40) comprising:

communication circuitry (Fig. 18 - communication device 38) configured to acquire match situation data, server chat data, and user chat data from a server to which the match situation data, the server chat data, and the user chat data are uploaded, the match situation data representing a situation of a match, the server chat data corresponding to the match and being generated by the server, and the user chat data representing chat content corresponding to the match and input by a user (Para 0061 - the score/misconduct is representing for the match situation and other information that corresponding to the math are also generated by device 30 that is functioned as a server. All these information may be communicated to the appropriate subscribed users via the processing device server 20; and Para 0048-0049 - the method includes providing social interaction capabilities between a plurality of the users such as providing to live or real-time chat between users. For example, referring to the screenshot or GUI of FIG. 7, users may add comments 162 to pages or displays corresponding to a selected event 140. Thus, other users may view the submitted comments) 

storage configured to store the match situation data, the server chat data, and the user chat data acquired by the communication circuitry (Fig. 18 - the device 40 includes a data storage device 34 to store received data) in association with respective upload times at which the match situation data, the server chat data, and the user data are uploaded to the server (Para 0058 - by activating the "score" button a timestamp is recorded. Thus, when the data provider submits the score data, the data is communicated in real-time to the server device 20. The server device 20 is structured to then receive the data, record the data with timestamp and publish or communicate the data to the designated users in real-time)

a controller (Fig. 18 - processor 32 is configured to execute an application 50 on the device 40) configured to cause a first area of a display unit to display the match situation data stored in the storage (Fig(s). 6 and 7 - the display 120 includes an area 140 that displays the match situation data as score data) and cause a second area of the display unit to display the server chat data and the user chat data stored in the storage (Fig(s). 6 and 7 - the display 120 includes another area that displays chat data 162 when “CHAT” button is pressed (fig. 7) and displays events of the match in chronological order when “EVENT DETAIL” button is pressed by the user (fig. 6))

Portale does not explicitly disclose:

a controller configured to cause a first area of a display unit to display the match situation data stored in the storage and cause a second area of the display unit to display, at a same time, the server chat data and the user chat data stored in the storage. 

wherein the controller causes the first area of the display unit to display the match situation data and causes the second area of the display unit to display each of the server chat data and the user chat data as independent chat data with a different display form and in a synchronous manner based on the respective upload times, and the match situation data, the server chat data, and the user chat data are stored in the storage and correspond to each other in the upload time.

Hossack teaches:

a controller (Col 12 lines 15-55 and Fig. 6 – processing device 600) configured to cause a first area of a display unit to display the match situation data stored in the storage and cause a second area of the display unit to display, at a same time, the server chat data and the user chat data stored in the storage (Col 3 lines 54-61 and Fig. 1 – client device 110A displays the real-time the match situation data as score of the soccer match between Germany and Argentina at a first area 121; and displays (at the same time) message thread at  a second area 126, wherein the message thread 126 is linked to the soccer match 

wherein the controller causes the first area of the display unit to display the match situation data (Col 3 lines 54-61 and Fig. 1 – client device 110A displays the real-time the match situation data as score of the soccer match between Germany and Argentina at a first area 121) and causes the second area of the display unit to display (Col 3 lines 54-61 and Fig. 1 – displays (at the same time) received messages thread at a second area 126) each of the server chat data (Col 3 lines 2-15 - the application server may be monitoring the progress of the match and automatically sending a push notification containing a message with score changes information to the user via user configured alerts) and the user chat data as independent chat data with a different display form and in a synchronous manner based on the respective upload times (Col 2 lines 29-33: The application at server may be configured to send push notifications to the user, from the application server, about the scoring in the sporting event as it occurs and/or to send notifications of messages from other users of the application relating to the scoring in the sporting event when the sporting event occurring), and the match situation data, the server chat data, and the user chat data are stored in the storage and correspond to each other in the upload time (Col 12 lines 15-55 and Fig. 6 – The data storage device 630 may include a computer-readable medium 628 on which is stored one or more sets of push notification messages when a sporting event occurring).

Portale and Hossack are analogous art because they are from a similar field of endeavor in the sporting events monitoring techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Portale to include the teachings of Hossack. The motivation for doing so is to facilitate the users easily control to receive information relating to particular sporting events  (Col. 2 lines 22-40 – Hossack).


Regarding claim 6,

Portale teaches a chat system comprising ([Fig. 16] system 10) comprising:

a server (Fig. 16 - server 20 and 30) to which match situation data, server chat data (Para 0061 - the score/misconduct is representing for the match situation and other information that corresponding to the math are also generated by device 30 that is functioned as a server. All these information may be communicated to the , and user chat data are uploaded (Para 0047-0049 - Event data and chat data from users are uploaded to the server in real-time), the match situation data representing a situation of a match, the server chat data corresponding to the match and being generated by the server (Para 0061 - the score/misconduct is representing for the match situation and and other information that corresponding to the math are also generated by device 30 that is functioned as a server. All these information may be communicated to the appropriate subscribed users via the processing device server 20), and the user chat data representing chat content corresponding to the match and input by a user ([Para 0047-0049] para 0048-0049 - the method includes providing social interaction capabilities between a plurality of the users such as providing to live or real-time chat between users. For example, referring to the screenshot or GUI of FIG. 7, users may add comments 162 to pages or displays corresponding to a selected event 140. Thus, other users may view the submitted comments)

a chat display terminal ([Fig. 16-18] Device 40) including communication circuitry configured to acquire the match situation data, the server chat data, and the user chat data from the server (Para 0061 - the score/misconduct is representing for the match situation and other information that corresponding to the math are also generated by device 30 that is functioned as a server. All these information may be communicated to the appropriate subscribed users via the processing device server 20; and Para 0048-0049 - the method includes providing social interaction capabilities between a plurality of the users such as providing to live or real-time chat between users. For example, referring to the screenshot or GUI of FIG. 7, users may add comments 162 to pages or displays corresponding to a selected event 140. Thus, other users may view the submitted comments)

a storage configured to store the match situation data, the server chat data, and the user chat data (Fig. 18 - the device 40 includes a data storage device 34 to store received data) in association with upload times at which the match server data, the server chat data, and the user chat data are uploaded to the server (Para 0058 - by activating the "score" button a timestamp is recorded. Thus, when the data provider submits the score data, the data is communicated in real-time to the server device 20. The server device 20 is structured to then receive the data, record the data with timestamp and publish or communicate the data to the designated users in real-time), and 

a controller (Fig. 18 - processor 32 is configured to execute an application 50 on the device 40) configured to cause a first area of a display unit to display the match situation data which is stored in the storage and cause a second area of the display unit to display the server chat data and the user chat data which are stored in the storage (Fig(s). 6 and 7 - the display 120 includes an  and cause another area of the display unit to display the server chat data and the user chat data stored in the storage (Fig(s). 6 and 7 - the display 120 includes another area that displays chat data 162 when “CHAT” button is pressed (fig. 7) and displays events of the match in chronological order when “EVENT DETAIL” button is pressed by the user (fig. 6)).  

Portale does not explicitly disclose:

a controller configured to cause a first area of a display unit to display the match situation data stored in the storage and cause a second area of the display unit to display, at a same time, the server chat data and the user chat data stored in the storage.

wherein the controller causes the first area of the display unit to display the match situation data and causes the second area of the display unit to display each of the server chat data and the user chat data as independent chat data with a different display form and in a synchronous manner based on the respective upload times, and the match situation data, the server chat data, and the user chat data are stored in the storage and correspond to each other in the upload time.

Hossack teaches:

a controller (Col 12 lines 15-55 and Fig. 6 – processing device 600) configured to cause a first area of a display unit to display the match situation data stored in the storage and cause a second area of the display unit to display, at a same time, the server chat data and the user chat data stored in the storage (Col 3 lines 54-61 and Fig. 1 – client device 110A displays the real-time the match situation data as score of the soccer match between Germany and Argentina at a first area 121; and displays (at the same time) message thread at  a second area 126, wherein the message thread 126 is linked to the soccer match between Germany and Argentina and displays user/server-generated messages 122 and 123)

wherein the controller causes the first area of the display unit to display the match situation data (Col 3 lines 54-61 and Fig. 1 – client device 110A displays the real-time the match situation data as score of the soccer match between Germany and Argentina at a first area 121) and causes the second area of the display unit to display (Col 3 lines 54-61 and Fig. 1 – displays (at the same time) received messages thread at a second area 126) each of the server chat data (Col 3 lines 2-15 - the application server may be monitoring the progress of the match and automatically sending a push notification containing a message with  and the user chat data as independent chat data with a different display form and in a synchronous manner based on the respective upload times (Col 2 lines 29-33: The application at server may be configured to send push notifications to the user, from the application server, about the scoring in the sporting event as it occurs and/or to send notifications of messages from other users of the application relating to the scoring in the sporting event when the sporting event occurring), and the match situation data, the server chat data, and the user chat data are stored in the storage and correspond to each other in the upload time (Col 12 lines 15-55 and Fig. 6 – The data storage device 630 may include a computer-readable medium 628 on which is stored one or more sets of push notification messages when a sporting event occurring).

Portale and Hossack are analogous art because they are from a similar field of endeavor in the sporting events monitoring techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Portale to include the teachings of Hossack. The motivation for doing so is to facilitate the users easily control to receive information relating to particular sporting events  (Col. 2 lines 22-40 – Hossack).

Regarding claim 7,

Portale teaches a chat display method comprising:

acquiring match situation data, server chat data and user chat data from a server to which the match situation data, the server chat data, and the user chat data are uploaded, the match situation data representing the situation of a match, the server chat data corresponding to the match and being generated by the server, and the user chat data representing a chat content corresponding to the match and input by a user (Para 0061 - the score/misconduct is representing for the match situation and other information that corresponding to the math are also generated by device 30 that is functioned as a server. All these information may be communicated to the appropriate subscribed users via the processing device server 20; and Para 0048-0049 - the method includes providing social interaction capabilities between a plurality of the users such as providing to live or real-time chat between users. For example, referring to the screenshot or GUI of FIG. 7, users may add comments 162 to pages or displays corresponding to a selected event 140. Thus, other users may view the submitted comments)
		
causing a storage unit to store the match situation data, the server chat data, and the user chat data (Fig. 18 - the device 40 includes a data storage device 34 to store received data) in association with upload times at which the match situation data, the server chat data, and the user chat data are uploaded to the server (Para 0058 - by activating the "score" button a timestamp is recorded. Thus, when the data provider submits the score data, the data is communicated in real-time to the server device 20. The server device 20 is structured to then receive the data, record the data with timestamp and publish or communicate the data to the designated users in real-time)
		
causing a first area of a display unit to display the match situation data that is stored in the storage (Fig(s). 6 and 7 - the display 120 includes an area 140 that displays the match situation data as score data) and causing a second area of the display unit to display the server chat data and the user chat data which that are stored in the storage (Fig(s). 6 and 7 - the display 120 includes another area that displays chat data 162 when “CHAT” button is pressed (fig. 7) and displays events of the match in chronological order when “EVENT DETAIL” button is pressed by the user (fig. 6)).  

Portale does not explicitly disclose:

a controller configured to cause a first area of a display unit to display the match situation data stored in the storage and cause a second area of the display unit to display, at a same time, the server chat data and the user chat data stored in the storage.

wherein the controller causes the first area of the display unit to display the match situation data and causes the second area of the display unit to display each of the server chat data and the user chat data as independent chat data with a different display form and in a synchronous manner based on the respective upload times, and the match situation data, the server chat data, and the user chat data are stored in the storage and correspond to each other in the upload time.

Hossack teaches:

a controller (Col 12 lines 15-55 and Fig. 6 – processing device 600) configured to cause a first area of a display unit to display the match situation data stored in the storage and cause a second area of the display unit to display, at a same time, the server chat data and the user chat data stored in the storage (Col 3 lines 54-61 and Fig. 1 – client device 110A displays the real-time the match situation data as score of the soccer match between Germany and Argentina at a first area 121; and displays (at the same time) message thread at  

wherein the controller causes the first area of the display unit to display the match situation data (Col 3 lines 54-61 and Fig. 1 – client device 110A displays the real-time the match situation data as score of the soccer match between Germany and Argentina at a first area 121) and causes the second area of the display unit to display (Col 3 lines 54-61 and Fig. 1 – displays (at the same time) received messages thread at a second area 126) each of the server chat data (Col 3 lines 2-15 - the application server may be monitoring the progress of the match and automatically sending a push notification containing a message with score changes information to the user via user configured alerts) and the user chat data as independent chat data with a different display form and in a synchronous manner based on the respective upload times (Col 2 lines 29-33: The application at server may be configured to send push notifications to the user, from the application server, about the scoring in the sporting event as it occurs and/or to send notifications of messages from other users of the application relating to the scoring in the sporting event when the sporting event occurring), and the match situation data, the server chat data, and the user chat data are stored in the storage and correspond to each other in the upload time (Col 12 lines 15-55 and Fig. 6 – The data storage device 630 may include a computer-readable medium 628 on which is stored one or more sets of push notification messages when a sporting event occurring).

Portale and Hossack are analogous art because they are from a similar field of endeavor in the sporting events monitoring techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Portale to include the teachings of Hossack. The motivation for doing so is to facilitate the users easily control to receive information relating to particular sporting events  (Col. 2 lines 22-40 – Hossack).

Regarding claim 8,

Portale teaches a non-transitory computer readable recording medium storing therein a chat display program for causing a computer to execute a process, comprising:

acquiring match situation data, server chat data, and user chat data from a server to which the match situation data, the server chat data, and the user chat data are uploaded, wherein the match situation data represents a situation of a match, the server chat data corresponds to the match and is generated by the server, and the user chat data represents chat content corresponding to the match and input by a user (Para 0061 - the score/misconduct is representing for the match situation and other information that corresponding to the math are also generated by device 30 that is functioned as a server. All these information may be communicated to the appropriate subscribed users via the processing device server 20; and Para 0048-0049 - the method includes providing social interaction capabilities between a plurality of the users such as providing to live or real-time chat between users. For example, referring to the screenshot or GUI of FIG. 7, users may add comments 162 to pages or displays corresponding to a selected event 140. Thus, other users may view the submitted comments)

causing a storage to store the match situation data, the server chat data, and the user chat data (Fig. 18 - the device 40 includes a data storage device 34 to store received data) in association with upload times at which the match situation data, the server chat data, and the user chat data are uploaded to the server (Para 0058 - by activating the "score" button a timestamp is recorded. Thus, when the data provider submits the score data, the data is communicated in real-time to the server device 20. The server device 20 is structured to then receive the data, record the data with timestamp and publish or communicate the data to the designated users in real-time)
		
causing a first area of a display unit to display the match situation data that is stored in the storage (Fig(s). 6 and 7 - the display 120 includes an area 140 that displays the match situation data as score data) and causing a second area of the display unit to display the server chat data and the user chat data which that are stored in the storage (Fig(s). 6 and 7 - the display 120 includes another area that displays chat data 162 when “CHAT” button is pressed (fig. 7) and displays events of the match in chronological order when “EVENT DETAIL” button is pressed by the user (fig. 6)).

Portale does not explicitly disclose:

a controller configured to cause a first area of a display unit to display the match situation data stored in the storage and cause a second area of the display unit to display, at a same time, the server chat data and the user chat data stored in the storage.

wherein the controller causes the first area of the display unit to display the match situation data and causes the second area of the display unit to display each of the server chat data and the user chat data as independent chat data with a different display form and in a synchronous manner based on the respective upload times, and the match situation data, the server chat data, and the user chat data are stored in the storage and correspond to each other in the upload time.

Hossack teaches:

a controller (Col 12 lines 15-55 and Fig. 6 – processing device 600) configured to cause a first area of a display unit to display the match situation data stored in the storage and cause a second area of the display unit to display, at a same time, the server chat data and the user chat data stored in the storage (Col 3 lines 54-61 and Fig. 1 – client device 110A displays the real-time the match situation data as score of the soccer match between Germany and Argentina at a first area 121; and displays (at the same time) message thread at  a second area 126, wherein the message thread 126 is linked to the soccer match between Germany and Argentina and displays user/server-generated messages 122 and 123)

wherein the controller causes the first area of the display unit to display the match situation data (Col 3 lines 54-61 and Fig. 1 – client device 110A displays the real-time the match situation data as score of the soccer match between Germany and Argentina at a first area 121) and causes the second area of the display unit to display (Col 3 lines 54-61 and Fig. 1 – displays (at the same time) received messages thread at a second area 126) each of the server chat data (Col 3 lines 2-15 - the application server may be monitoring the progress of the match and automatically sending a push notification containing a message with score changes information to the user via user configured alerts) and the user chat data as independent chat data with a different display form and in a synchronous manner based on the respective upload times (Col 2 lines 29-33: The application at server may be configured to send push notifications to the user, from the application server, about the scoring in the sporting event as it occurs and/or to send notifications of messages from other users of the application relating to the scoring in the sporting event when the sporting event occurring), and the match situation data, the server chat data, and the user chat data are stored in the storage and correspond to each other in the upload time (Col 12 lines 15-55 and Fig. 6 – The data storage device 630 may include a computer-readable medium 628 on which is stored one or more sets of push notification messages when a sporting event occurring).

Portale and Hossack are analogous art because they are from a similar field of endeavor in the sporting events monitoring techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Portale to include the teachings of Hossack. The 

Claims 3-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Portale in view of Hossack, and further in view of Dubin et al. Publication No. US 2015/0058730 A1, hereinafter “Dubin”).

Regarding claim 3,

Portale teaches:

wherein the controller causes the display unit to display the match situation data, the server chat data, and the user chat data (Fig(s). 6 and 7 - the display 120 is displaying the match situation data as score data 140, the server chat data as event detail data 158, and the user chat data 162) 

Portale does not explicitly disclose:

wherein the controller causes the display unit to display the match situation data, the server chat data, and the user chat data in chronological order, and in response to detecting that a past item of one of the match situation data, the server chat data, or the user chat data is selected and changed, the controller changes the other data to be displayed corresponding to the upload time of the past item.

Dubin teaches:

wherein the controller causes the display unit to display all data corresponding to the match in chronological order (Para 0108 and Fig. 4A - the display 400 is displaying at area 405 graphical tiles and displaying at area 450 play event icons that associated with the graphical tiles, wherein the play event icons and the graphical tiles are displayed in chronological order), and in response to detecting that a past item of one of data corresponding to the match is selected and changed, the controller changes the other data to be displayed corresponding to the upload time of the past item (Para 0108 and Fig(s). 4A, 4B – when the display window is displaying information at fig. 4B, based on user input for selection play event icon 462 to change the display, a graphical tile that corresponds to the icon 462, i.e. graphical tile 416 with related information, is displayed on the window as showed at fig. 4B)



Regarding claim 4,

Portale does not explicitly disclose:

wherein the controller applies a highlight to a display area for the other data changed.

Dubin teaches:

wherein the controller applies a highlight to a display area for the other data changed (Para 0095 – in order to select play event icon 462 for displaying particular associated graphical tile, the graphical tile 418 is displayed with adjusted size to bigger, so the user is easily to view the changed data)

Portale and Dubin are analogous art because they are from a similar field of endeavor in the sporting events monitoring techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Portale to include the teachings of Dubin. The motivation for doing so is to facilitate the users easily review game plays of sporting games (Para 0005 – Dubin).

Regarding claim 5,

Portale does not explicitly disclose:

wherein the controller displays a guide display on the display unit to return display of the other data changed to a latest display. 

Dubin teaches:

wherein the controller displays a guide display on the display unit to return display of the other data changed to a latest display (Para 0121 and fig. 4A – displaying collapsed frame 452 nearest to the text, "LIVE", indicates that one or more of the present or most current play events are currently displayed as graphical tiles in graphical tile list 405; and Para 0122 - the frame 452 may be selectable and may be used to scroll through graphical tiles, i.e. when the frame 452 is selected, the display window return displayed data to a latest display)

Portale and Dubin are analogous art because they are from a similar field of endeavor in the sporting events monitoring techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Portale to include the teachings of Dubin. The motivation for doing so is to facilitate the users easily review game plays of sporting games (Para 0005 – Dubin).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445